DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 23 November 2021.  Claims 1-3, 5-7, 10-19, 24, 29, 36, 37, 42-46 and 48-50 are currently pending, of which claim 37 is currently amended and claims 48-50 are withdrawn from consideration.  Claims 4, 8, 9, 20-23, 25-28, 30-35, 38-41, 47 and 51-102 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7, 10-19, 24, 29, 36, 37, 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0113182 to Voskian et al. (Voskian) in view of the Non-Patent Literature “Electrochemical Capture and Release of Carbon Dioxide” in view of Rheinhardt et al. (Rheinhardt).  
As to claim 1, Voskian teaches an electrochemical cell comprising a negative electrode (110) comprising a first electroactive species; a positive electrode (120); and a separator (130) between the negative electrode and the positive electrode, the separator being capable of containing a conductive liquid; wherein the first electroactive species comprises, for example anthraquinone, an electroactive species that has an oxidized state and a reduced state for bonding with the target gas, carbon dioxide, wherein the reduced state forms an anion for forming a covalent bond with the carbon dioxide (Paragraphs 0005 and 0046; Figure 1).  However, Voskian fails to specifically teach that the reduced 
However, Rheinhardt also discusses known means for separating a target gas comprising carbon dioxide utilizing an electrochemical cell, specifically teaching known compounds that undergo oxidation and reduction wherein the reduced state of the compound forms an anion for forming a covalent bond with the carbon dioxide which is then reversibly released via oxidation, Rheinhardt teaches that known compounds for this reaction comprise quinones such as 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone (Pages 454-456).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize quinones such as 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone in place of the anthraquinone of Voskian as a known equivalent for the same reaction mechanism with the expectation of effectively forming the electroactive agent as taught by Rheinhardt.  
As evidenced at least by applicants own disclosure, quinones such as 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone are electroactive species that have an oxidized state and at least one reduced state in which the species is capable of bonding with carbon dioxide target gas, but for which a reaction with oxygen is thermodynamically unfavorable at at least one temperature.  
As to claim 2, Voskian teaches an electrochemical cell comprising a negative electrode (110) comprising a first electroactive species immobilized on the negative electrode; and a positive electrode (120); wherein the first electroactive species comprises, for example anthraquinone, an electroactive species that has an oxidized state and a reduced state for bonding with the target gas, carbon dioxide, wherein the reduced state forms an anion for forming a covalent bond with the carbon dioxide (Paragraphs 0005, 0035 and 0046; Figure 1).  However, Voskian fails to specifically teach that the 
However, Rheinhardt also discusses known means for separating a target gas comprising carbon dioxide utilizing an electrochemical cell, specifically teaching known compounds that undergo oxidation and reduction wherein the reduced state of the compound forms an anion for forming a covalent bond with the carbon dioxide which is then reversibly released via oxidation, Rheinhardt teaches that known compounds for this reaction comprise quinones such as 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone (Pages 454-456).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize quinones such as 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone in place of the anthraquinone of Voskian as a known equivalent for the same reaction mechanism with the expectation of effectively forming the electroactive agent as taught by Rheinhardt.  
As evidenced at least by applicants own disclosure, quinones such as 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone are electroactive species that have an oxidized state and at least one reduced state in which the species is capable of bonding with carbon dioxide target gas, but for which a reaction with oxygen is thermodynamically unfavorable at at least one temperature.  
As to claim 5, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above, the combination teaches an electroactive species comprising 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone, electroactive species that have an oxidized state and at least one reduced state in which the species is capable of bonding with carbon dioxide target gas, but for which a reaction with oxygen is thermodynamically unfavorable at at least one temperature greater than or equal to 223 K, as evidenced by at least applicant own disclosure.
As to claim 6, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above, the combination teaches an electroactive species comprising 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone, electroactive species that have an oxidized state and at least one reduced state in which the species is capable of bonding with carbon dioxide target gas, but for which a reaction with oxygen is thermodynamically unfavorable at at least one temperature greater than or equal to 223 K and less than or equal to 573 K, as evidenced by at least applicant own disclosure.
As to claim 7, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above, the combination teaches an electroactive species comprising 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone, electroactive species that have an oxidized state and at least one reduced state in which the species is capable of bonding with carbon dioxide target gas, but for which a reaction with oxygen is thermodynamically unfavorable at at least one temperature greater than or equal to 223 K and less than or equal to 373 K, as evidenced by at least applicant own disclosure.  
As to claim 10, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Voskian further teaches that the negative electrode comprises a primary electroactive composite layer comprising the first electroactive species (Paragraph 0005).
As to claim 11, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1. As discussed above, the combination teaches an electroactive species comprising 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone, electroactive species that have an oxidized state and at least one reduced state in which the species is capable of bonding with carbon dioxide target gas, but for which a reaction with oxygen is thermodynamically unfavorable at 298 K, as evidenced by at least applicant own disclosure.
As to claim 12, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above, the combination teaches an electroactive species comprising 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone, electroactive species that have a standard reduction potential for the generation of their at least one reduced sate in the conductive liquid is more positive than is the standard reduction potential for the interconversion between oxygen gas and superoxide, as evidenced by at least applicant own disclosure.
As to claim 13, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above, the combination teaches an electroactive species comprising 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone, electroactive species that have a standard reduction potential for the generation of their at least one reduced sate in the conductive liquid is more positive than is the standard reduction potential for the interconversion between superoxide and peroxide, as evidenced by at least applicant own disclosure.
As to claim 14, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Voskian further teaches that the first electroactive species is part of a polymeric material immobilized on the negative electrode (Paragraph 0035).
As to claim 15, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above, Rheinhardt teaches that the electroactive species comprises quinones such as 9,10-phenanthrenequinone, 2,6-di-tert-butyl-1,4-benzoquinone and 1,4-naphthoquinone (Page 456).
As to claim 16, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Rheinhardt teaches that the electroactive species of the combination comprises 2,6-di-tert-butyl-1,4-benzoquinone, a compound of formula 1A wherein R1 and R2 are branched or unbranched alkyl groups and R3 and R4 are hydrogen (Page 456, Last Paragraph of Column 1 into First Paragraph of Column 2).  
As to claim 17, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above the combination teaches that the electroactive species comprises 9,10-(Page 456).  
As to claim 18, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Voskian further teaches that the negative electrode comprises a gas permeable layer (Paragraph 0005).
As to claim 19, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Voskian further teaches that the negative electrode is porous (Paragraph 0006).
As to claim 24, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Voskian further teaches that the conductive liquid comprises a room temperature ionic liquid (Paragraph 0045).
As to claim 29, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Voskian teaches that the negative electrode (110) is a first negative electrode, and the electrochemical cell further comprises a second negative electrode (110) comprising the first electroactive species and a second separator (130) capable of being saturated with a conductive liquid between the positive electrode (120) and the second negative electrode (110) (Paragraph 0005 and 0046; Figure 1).
As to claim 36, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  As discussed above, the target gas comprises carbon dioxide.  
As to claim 37, as discussed above, the combination of Voskian and Rheinhardt teaches the apparatus of claim 1.  Voskian further teaches that the cells can be provided in plurality in fluid communication with a gas inlet and a gas outlet to form a gas separation system (Paragraph 0072; Figure 4).

Claims 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Voskian and Rheinhardt as applied to claim 37 above, and further in view of US Patent Application Publication No. 2021/0031939 to Perry (Perry).
As to claim 42, the combination of Voskian and Rheinhardt teaches the apparatus of claim 37.  However, Voskian is silent as to how the plurality of cells are electrically interconnected.  However, Perry also discusses the electrochemical separation of carbon dioxide in electrochemical cells and teaches that when a plurality of electrochemical cells are provided they can be effectively be connected in parallel (Paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the plurality of cells of Voskian in parallel electrical connection with the reasonable expectation of effectively connecting the cells as taught by Perry.  
As to claim 43, the combination of Voskian and Rheinhardt teaches the apparatus of claim 37.  However, Voskian is silent as to how the plurality of cells are electrically interconnected.  However, Perry also discusses the electrochemical separation of carbon dioxide in electrochemical cells and teaches that when a plurality of electrochemical cells are provided they can be effectively be connected in series (Paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the plurality of cells of Voskian in series electrical connection with the reasonable expectation of effectively connecting the cells as taught by Perry.  
As to claim 45, the combination of Voskian, Rheinhardt and Perry teaches the apparatus of claim 43.  Voskian further teaches that the electrochemical cells comprises electrically conductive materials in the stack and thus at least one electrically conductive materials between a first and second cell of the plurality of cells (Paragraphs 0043).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Voskian and Rheinhardt as applied to claim 37 above, and further in view of US Patent Application Publication No. 2017/0088959 to Abouatallah et al. (Abouatallah).
As to claim 44, the combination of Voskian and Rheinhardt teaches the apparatus of claim 37.  As discussed above, Voskian teaches that the cells are provided in plurality in a stack, but Voskian fails to (Paragraph 0072).  However, Abouatallah also discusses the formation of electrochemical cells in a stack and teaches that this can be achieved by the provision of bipolar flow field plates there between (Paragraph 0012).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a bipolar flow field plate between the plurality of electrochemical cells with the expectation of effectively forming the stack as taught by Abouatallah.  

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Voskian, Rheinhardt and Perry as applied to claim 43 above, and further in view of Abouatallah.
As to claims 45 and 46, the combination of Voskian, Rheinhardt and Perry teaches the apparatus of claim 43. As discussed above, Voskian teaches that the cells are provided in plurality in a stack, but Voskian fails to specifically teach how this interconnection would be achieved (Paragraph 0072).  However, Abouatallah also discusses the formation of electrochemical cells in a stack and teaches that this can be achieved by the provision of bipolar flow field plates there between (Paragraph 0012).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a bipolar flow field plate between the plurality of electrochemical cells with the expectation of effectively forming the stack as taught by Abouatallah, thus conductive bipolar plates between a first and second electrochemical cell for the electrical interconnection there between.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voskian.  
As to claim 3, Voskian teaches an electrochemical system comprising a plurality of electrochemical cells in fluid communication with a gas inlet and gas outlet (Paragraphs 0005 and 0072; Figure 4).  Voskian specifically teaches that the cell system can be scaled and optimized, in terms of, at least, flow rate (Paragraph 0087), gas stream inlet concentration (Paragraph 0088), cycle time (Paragraph 0089), absorption capacity (Paragraph 0090), surface area (Paragraph 0092), electrode porosity (Paragraph 0093), component thickness (Paragraph 0094) and electrode shape (Paragraph 0100).  These specifically optimizable/scalable parameters, in combination with operating conditions such as temperatures, pressures and power supply, allowing for a cell system that is capable, upon optimization, of operating so as to have a productivity for capturing a target gas of greater than or equal to 0.003 kgtargetgas/(kgbedtb) at a gas stream flow rate of greater than or equal to 0.001 L/s and less than or equal to 500 L/s, particularly in view of the large range of the gas stream and the lack of concentration give to components in the target gas that are to be captured (MPEP 2144.05 and MPEP 2114).

Response to Arguments
Applicant's arguments filed 23 November 2021 in regards to claims 1-2, 5-7, 10-19, 24, 29, 36, 37 and 42-46 are persuasive.  
Applicant's arguments filed 23 November 2021 in regards to claim 3 has not been found persuasive.  In regards to claim 3, Applicants argue that the teachings of Voskian cannot render obvious the limitations of claim 3 by optimization as these results could not be achieved through routine optimization.  However, the Examiner disagrees, it would have been obvious to one of ordinary skill in the art at the time of filing that all of the inlet flow rate, breakthrough time, and bed volume, in addition to many other factors such as application of potential, temperature, inlet stream concentration, pressure and more, and thus that the apparatus of Voskian could be optimized utilizing any number of theses parameters, each easily modifiable to one of skill in the art, in order to meet the broadly claimed limitations which include a large range of flow for the gas stream and no particulars as to the components of the gas stream of the operating conditions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794